Exhibit 10.2

SECURITY AGREEMENT

This SECURITY Agreement (this “Agreement”) is made as of the 16th day of March,
2012 (the “Effective Date”), by and among Phototron Holdings, Inc., a Delaware
corporation (the “Borrower”), Growlife, Inc., a Delaware corporation
(“Growlife”), Phototron, Inc., a California corporation (“Phototron” and
together with the Borrower and Growlife, collectively, the “Debtors”), and the
holders, each signatory hereto, of the Borrower’s 6% Senior Secured Convertible
Notes issued or to be issued in the original aggregate principal amount of up to
$2,000,000 (the “Notes”) pursuant to the Purchase Agreement (as defined herein)
(collectively, together with their endorsees, transferees and assigns, the
“Secured Parties”, and each individually, a “Secured Party”), and W-net Fund I,
L.P., who will serve as the representative of the Secured Parties and is
referred to herein from time to time as the as the “Secured Party
Representative”.

RECITALS



WHEREAS, pursuant to that certain Securities Purchase and Exchange Agreement,
dated on or about March 16, 2012, by and among the Borrower and the Secured
Parties (the “Purchase Agreement”), the Secured Parties have severally agreed to
extend the loans to the Borrower evidenced by the Notes;

 

WHEREAS, in order to induce the Secured Parties to extend the loans evidenced by
the Notes, each Debtor has agreed to execute and deliver to the Secured Parties
this Agreement and to grant the Secured Parties a security interest in certain
property of such Debtor to secure the prompt payment, performance and discharge
in full of all of the Borrower’s obligations under the Notes and other
Transaction Documents; and

WHEREAS, the rights of each Secured Party hereunder shall be pari passu with
each other Secured Party and enforced through the Secured Party Representative.

AGREEMENT

NOW, THEREFORE, in consideration of loans made by the Secured Parties under the
Notes, the parties’ agreements herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1.                  Collateral Security. As collateral security for the payment
and performance of the Borrower’s obligations under the Notes and the prompt and
punctual performance of all undertakings and covenants of the Borrower under, or
pursuant to, the Notes and the other Transaction Documents (as defined in the
Purchase Agreement), whether now existing or hereafter incurred (hereinafter
collectively referred to as the “Obligations”), each Debtor hereby grants to the
Secured Parties a lien upon and security interest in all assets and property of
every kind, nature and description, wherever located and in whatever form,
whether real or personal, including, without limitation, all accounts and
accounts receivable, inventory, machinery, equipment, fixtures, cash or cash
equivalents, general intangibles, Intellectual Property (as defined herein),
chattel paper (whether tangible or electronic), instruments, letter of credit
rights, securities and investment property, financial assets, deposit accounts,
documents, goods (including, without limitation, all accessions to any goods),
causes of action and other property rights to cash settlements, and all books
and records pertaining to all such property, in which such Debtor at any time
has any right, title and interest (collectively, the “Collateral”). As used
herein, the term “Intellectual Property” means the collective reference to all
rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise,
including, without limitation, (a) all copyrights arising under the laws of the
United States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (b) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (c) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade dress, service
marks, logos, domain names and other source or business identifiers, and all
goodwill associated therewith, now existing or hereafter adopted or acquired,
all registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any state thereof or any other
country or any political subdivision thereof, or otherwise, and all common law
rights related thereto, (d) all trade secrets arising under the laws of the
United States, any other country or any political subdivision thereof, (e) all
rights to obtain any reissues, renewals or extensions of the foregoing, (f) all
licenses for any of the foregoing, and (g) all causes of action for infringement
of the foregoing.

 

2.                  Appointment of Secured Party Representative.

 

(a)                By virtue of the execution of this Agreement by each Secured
Party, each Secured Party shall be deemed to have agreed to appoint W-net Fund
I, L.P. as its agent and attorney-in-fact, as the Secured Party Representative
for and on behalf of the Secured Parties to give and receive notices and
communications, to agree to, negotiate, enter into settlements and compromises
of, and comply with orders of courts with respect to any claim by the Borrower
against any Secured Party or by any such Secured Party against the Borrower, in
each case relating to the Security Documents (as defined in the Purchase
Agreement) or the transactions contemplated thereby, and to take all other
actions that are either (i) necessary or appropriate in the judgment of the
Secured Party Representative for the accomplishment of the foregoing or
(ii) specifically mandated by the terms of the Security Documents. Such agency
may be changed by the Secured Parties from time to time upon not less than
thirty (30) days’ prior written notice to the Borrower; provided, however, that
the Secured Party Representative may not be removed unless a Majority in
Interest (as defined herein) agree to such removal and to the identity of the
substituted agent. A vacancy in the position of Secured Party Representative,
whether due to the resignation, removal or dissolution of the Secured Party
Representative or for any other reason, may be filled by a Majority in Interest.
No bond shall be required of the Secured Party Representative, and the Secured
Party Representative shall not receive any compensation for its services. As
used herein, the term “Majority in Interest” means, at any time of
determination, at least a majority in interest (based on then-outstanding
principal amounts of Notes at the time of such determination) of the Secured
Parties.

 

(b)               The Secured Party Representative shall not be liable for any
act done or omitted hereunder as Secured Party Representative while acting (i)
in good faith or (ii) with the consent of the Majority in Interest. The Secured
Parties shall indemnify the Secured Party Representative and hold the Secured
Party Representative harmless against any loss, liability or expense incurred
without willful misconduct or bad faith on the part of the Secured Party
Representative and arising out of, or in connection with, the acceptance or
administration of the Secured Party Representative’s duties hereunder, including
the reasonable fees and expenses of any legal counsel, accountant or other
professional advisor retained by the Secured Party Representative. The Secured
Party Representative will be entitled to the advancement and reimbursement by
the Secured Parties of costs and expenses incurred by or on behalf of the
Secured Party Representative in the performance of its duties hereunder,
including the reasonable fees and expenses of any legal counsel. A decision,
act, consent or instruction of the Secured Party Representative shall constitute
a decision of the Secured Parties and shall be final, binding and conclusive
upon the Secured Parties, and the Borrower may rely upon any such decision, act,
consent or instruction of the Secured Party Representative as being the
decision, act, consent or instruction of the Secured Parties.

 

3.                  General Representations, Warranties and Covenants. Each
Debtor agrees, and represents, warrants and covenants to the Secured Parties,
that:

 

(a)                Such Debtor has the requisite corporate power and authority
to enter into this Agreement and otherwise to carry out its obligations
hereunder.

 

(b)               Such Debtor’s exact legal name, jurisdiction of incorporation
and chief executive office is set forth in the preamble above or Section 32
hereof, as applicable. Such Debtor shall give the Secured Parties prior written
notice of any change in such Debtor’s name, identity or corporate structure, or
of any reincorporation, reorganization or other action that may result in a
change of the jurisdiction or organization of such Debtor.

 

(c)                The execution, delivery and performance by such Debtor of
this Agreement and the other Security Documents are within such Debtor’s powers,
have been duly authorized by all necessary action, and do not contravene (i)
such Debtor’s charter or bylaws or (ii) any law binding on or affecting such
Debtor.

 

(d)               No authorization or approval or other action by, and no notice
to or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by such Debtor of any Security
Document.

 

(e)                Each Security Document constitutes the legal, valid and
binding obligation of such Debtor, enforceable against such Debtor in accordance
with its terms.

 

(f)                Each Debtor shall cause each subsidiary of such Debtor to
immediately become a party hereto (an “Additional Debtor”), by executing and
delivering an Additional Debtor Joinder in substantially the form of Annex A
attached hereto and comply with the provisions hereof applicable to the Debtors.
Upon delivery of the foregoing to the Secured Party Representative, the
Additional Debtor shall be and become a party to this Agreement with the same
rights and obligations as the Debtors, for all purposes hereof as fully and to
the same extent as if it were an original signatory hereto and shall be deemed
to have made the representations, warranties and covenants set forth herein as
of the date of execution and delivery of such Additional Debtor Joinder, and all
references herein to the “Debtors” shall be deemed to include each Additional
Debtor.

 

4.                  Financing Statements. Each Debtor authorizes the Secured
Party Representative to file any financing statement necessary to perfect the
liens and security interests granted under this Agreement, and any continuation
statement or amendment with respect thereto, in any appropriate filing office
without the signature of such Debtor where permitted by applicable law. At any
time upon the request of the Secured Party Representative, each Debtor shall
execute or deliver to the Secured Party Representative any and all financing
statements, original financing statements in lieu of continuation statements,
security agreements, pledges, assignments by way of security, endorsements of
certificates of title, and all other similar documents, in form and substance
reasonably satisfactory to the Secured Party Representative (collectively, the
“Additional Documents”), and take any other actions, that the Secured Party
Representative may request in its reasonable discretion to create, perfect and
continue perfected or to better perfect the Secured Parties’ lien on the
Collateral, and in order to fully consummate all of the transactions
contemplated hereby. To the maximum extent permitted by applicable law, each
Debtor authorizes the Secured Party Representative to execute any such
Additional Documents and take any such other actions in such Debtor’s name and
authorizes the Secured Party Representative to file such executed Additional
Documents in any appropriate filing office. Each Debtor hereby irrevocably
makes, constitutes, and appoints the Secured Party Representative (and any of
the Secured Party Representative’s officers or designated agents) as such
Debtor’s true and lawful attorney, with power to (a) if such Debtor refuses to,
or fails timely to execute and deliver any of the Additional Documents, sign the
name of such Debtor on any of the Additional Documents, and (b) endorse such
Debtor’s name on any of its payment items (including all of its respective cash
collections) that may come into the Secured Party Representative’s possession.
The appointment of the Secured Party Representative as such Debtor’s attorney,
and each and every one of its respective rights and powers, being coupled with
an interest, is irrevocable until all of the obligations under this Agreement
have been fully and finally repaid and performed.

 

5.                  Power of Attorney. Each of the officers and designated
agents of the Secured Party Representative is hereby irrevocably made,
constituted and appointed the true and lawful attorney for each Debtor (without
requiring any of them to act as such) with full power of substitution to do the
following (such power to be deemed coupled with an interest): (a) after an Event
of Default (as defined herein), endorse the name of such Debtor upon any and all
checks, drafts, money orders and other instruments for the payment of monies
that are payable to such Debtor and constitute collections on the Collateral,
(b) at any time, execute in the name of such Debtor and/or file any financing
statements, schedules, assignments, instruments, documents and statements that
such Debtor is obligated to give the Secured Party Representative hereunder or
is necessary to perfect the Secured Parties’ security interest in or lien upon
the Collateral, (c) at any time, to verify the validity, amount or any other
matter relating to the Collateral by mail, telephone, telecopy or otherwise,
provided that, if an Event of Default has not occurred, the Secured Party
Representative shall give prior notice thereof describing the manner in which
such verification shall be conducted, and (d) after an Event of Default, do such
other and further acts and deeds in the name of such Debtor that the Secured
Party Representative may reasonably deem necessary or desirable to enforce or
protect the Secured Parties’ interest in any Collateral.

 

6.                  Control Collateral. Each Debtor agrees that it will take any
and all reasonable steps that the Secured Party Representative requests in order
for Secured Party Representative to obtain control of any Collateral in
accordance with Sections 9-104, 9-105, 9-106, and 9-107 of the Uniform
Commercial Code with respect to any of such Debtor’s securities accounts and
deposit accounts, electronic chattel paper, investment property, and
letter-of-credit rights. No arrangement contemplated hereby or by any control
agreement in respect of any deposit accounts or securities accounts or other
investment property shall be modified by such Debtor without the prior written
consent of the Secured Party Representative. Upon the occurrence and during the
continuance of an Event of Default, the Secured Party Representative may notify
any bank or securities intermediary to liquidate the applicable deposit account
or securities account or any related investment property maintained or held
thereby up to the amount of the Obligations and remit the proceeds thereof to
the Secured Parties to be applied as payment of Obligations payable under this
Agreement.

 

7.                  Sale, Lease, or Disposition of Collateral. Each Debtor will
not, other than in the ordinary course of business, sell, contract to sell,
lease, encumber (including, without limitation, granting a security interest in
all or any portion of the Collateral to any third party other than the Secured
Parties), or dispose of the Collateral or any interest in it without the written
consent of the Secured Party Representative until this Agreement and all of the
Obligations have been fully satisfied and indefeasibly paid in full.

 

8.                  Dissolution or Liquidation. Each Debtor shall not commence a
dissolution or liquidation without the Secured Party Representative’s prior
consent.

 

9.                  Reimbursement of Expenses. At the option of the Secured
Parties, the Secured Party Representative may discharge taxes, liens, interests,
or perform or cause to be performed for and on behalf of each Debtor any actions
and conditions, obligations, or covenants that such Debtor has failed or refused
to perform. In addition, the Secured Party Representative may pay for the
preservation of the Collateral. All sums expended by the Secured Party
Representative under this Section 9, including, but not limited to, attorneys’
fees, court costs, agent’s fees, or commissions, or any other cost or expenses,
shall be deemed and be included in the Obligations and will bear interest from
the date of payment at same rate as the Notes and will be payable at the time
and place designated in the Notes, and will be secured by this Agreement.

 

10.              Payment; Guaranty.

 

(a)                The Borrower will pay the Notes secured by this Agreement and
any renewal or extensions thereof in accordance with the terms and provisions of
the Notes. The Borrower also will repay immediately all sums expended by the
Secured Parties in accordance with the terms and provisions of this Agreement.

 

(b)               Growlife and Phototron hereby jointly and severally,
unconditionally guaranty (a) the due and punctual payment of the principal of,
premium on, if any, and interest, if any, on, the Notes, whether at maturity, by
acceleration, redemption or otherwise, the due and punctual payment of interest
on overdue principal of, premium on, if any, and interest, if any, on, the
Notes, if any, if lawful, and the due and punctual performance of all other
obligations of the Borrower to the Secured Parties all in accordance with the
terms of the Notes and (b) in case of any extension of time of payment or
renewal of the Notes or any of such other obligations, that the same will be
promptly paid in full when due or performed in accordance with the terms of the
extension or renewal, whether at stated maturity, by acceleration or otherwise.

 

11.              Change of Place of Business. Each Debtor will promptly notify
the Secured Parties of any change of such Debtor’s chief place of business, the
location of the Collateral or the place where records concerning the Collateral
are kept.

 

12.              Leases. Each Debtor shall deliver to the Secured Party
Representative, at such Debtor’s expense, copies of all leases for each leased
premises on which such Debtor operates.

 

13.              Insurance. Each Debtor shall maintain or cause to be maintained
insurance on the Collateral against fire, flood, casualty and such other hazards
in such amounts, with such deductibles and with such insurers as are customarily
used by companies operating in the same industry as such Debtor. If and when the
Secured Party Representative requests such in writing, each Debtor shall furnish
the Secured Party Representative with evidence of insurance as the Secured Party
Representative may reasonably require. In the event a Debtor fails to procure or
cause to be procured any such insurance or to timely pay or cause to be paid the
premium(s) on any such insurance, the Secured Party Representative may do so for
such Debtor, but such Debtor shall continue to be liable for the same. The
policies of all such casualty insurance shall contain standard Loss Payable
Clauses issued in favor of the Secured Parties under which all losses thereunder
shall be paid to the Secured Parties as the Secured Parties’ interest may
appear. Such policies shall expressly provide that the requisite insurance
cannot be altered or canceled without thirty (30) days’ prior written notice to
the Secured Party Representative and shall insure the Secured Parties
notwithstanding the act or neglect of a Debtor. Each Debtor hereby appoints the
Secured Party Representative as such Debtor’s attorney-in-fact, exercisable at
the Secured Party Representative’s option to endorse any check which may be
payable to such Debtor in order to collect the proceeds of such insurance and
any amount or amounts collected by the Secured Party Representative pursuant to
the provisions of this paragraph may be applied by the Secured Party
Representative to the Obligations. Each Debtor also agrees to notify the Secured
Party Representative, promptly, upon such Debtor’s receipt of a notice of
termination, cancellation, or non-renewal from its insurance company of any such
policy. Each Debtor shall maintain, and shall deliver to the Secured Party
Representative upon request evidence of public liability, products liability and
business interruption insurance in such amounts as are customary for companies
in the same or similar businesses located in the same or similar area.

 

14.              Financial Records. Each Debtor shall keep current and accurate
books of records and accounts in which full and correct entries will be made of
all of its business transactions, and will reflect in its financial statements
adequate accruals and appropriations to reserves, all in accordance with GAAP.
Each Debtor shall deliver to the Secured Party Representative (all to be in form
and substance satisfactory to the Secured Party Representative) such data,
reports, statements and information, financial or otherwise, as the Secured
Party Representative may reasonably request.

 

15.              Existence and Rights. Each Debtor shall do, or cause to be
done, all things necessary to preserve and keep in full force and affect its
existence, good standing and rights.

 

16.                 Inspection. Each Debtor will permit any of the Secured Party
Representative’s officers or other designated agents to visit and inspect any of
such Debtor’s facilities, or any other facility where any Collateral is kept,
during regular business hours, to examine and audit all of such Debtor’s books
of account, records, reports and other papers, to make copies and extracts
therefrom and to discuss its affairs, finances and accounts with its officers,
employees and independent certified public accountants and attorneys. Each
Debtor shall pay to the Secured Party Representative all reasonable fees based
on standard rates for such inspections.

 

17.              Time of Performance and Waiver. In performing any act under any
Security Document, time is of the essence. The Secured Parties’ acceptance of
partial or delinquent payments, or the failure of the Secured Parties to
exercise any right or remedy, will not constitute a waiver of any obligation of
any Debtor or right of the Secured Parties and will not constitute a waiver of
any other similar default that occurs later.

 

18.              Material Adverse Developments. Each Debtor agrees that
immediately upon becoming aware of any development or other information which
would reasonably be expected to materially and adversely affect its business,
financial condition or property, or its ability to perform under this Agreement,
it shall give to the Secured Parties telephonic or facsimile notice specifying
the nature of such development or information and such anticipated effect.

 

19.              Default. Each Debtor will be in default under this Agreement on
the occurrence of any of the following events or conditions (each, an “Event of
Default”):

 

(a)                Default in the payment or performance of the Notes or any
other note with respect to any of the Obligations secured by this Agreement,
including, without limitation, the Borrower’s failure to pay any of the
Obligations, including, but not limited to, charges, fees, expenses or other
monetary obligations owing to the Secured Parties arising out of or incurred in
connection with any of the Security Documents on the date when such payment is
due and payable, whether upon maturity, acceleration, demand or otherwise;

 

(b)               If any warranty, representation or other statement by or on
behalf of a Debtor contained in, or pursuant to, this Agreement, or in any
document, agreement or instrument furnished in compliance with, relating to, or
in reference to this Agreement, is false, erroneous, or misleading in any
material respect when made;

 

(c)                Any material portion of a Debtor’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or (unless
permitted by the terms of this Agreement) comes into the possession of any third
person and the same is not lifted or discharged before the earlier of thirty
(30) days after the date it first arises or five (5) days prior to the date on
which such property or asset is subject to forfeiture by such Debtor;

 

(d)               If a notice of lien, levy or attachment is filed or issued by
the United States or any department or instrumentality thereof or by any state,
county, municipality or other governmental agency against all or any portion of
the Collateral or a material portion of a Debtor’s property, which levy, lien or
attachment (i) would be entitled to priority over the Secured Parties’ lien on
the Collateral and (ii) is not lifted or discharged within the earlier of thirty
(30) days of issuance or five (5) days prior to the exercise of remedies with
respect to any such levy, assessment or attachment;

 

(e)                If the obligations of a Debtor under this Agreement or under
any other Security Document is limited or terminated by operation of law or by
such Debtor;

 

(f)                If this Agreement or any other Security Document that
purports to create a lien in favor of the Secured Party, shall, for any reason,
fail or cease to create a valid and perfected and, except to the extent
permitted by the terms hereof or thereof, first priority lien on the Collateral
covered hereby or thereby;

 

(g)               If any provision of any Security Document shall at any time
for any reason be declared to be null and void, or the validity or
enforceability thereof shall be contested by a Debtor or any other person, or a
proceeding shall be commenced by such Debtor or any other person, or by any
governmental authority having jurisdiction over such Debtor, seeking to
establish the invalidity or unenforceability thereof, or such Debtor shall deny
that it has any liability or obligation purported to be created under any
Security Document;

 

(h)               If any Debtor ceases its business operations; or

 

(i)                 Dissolution, termination of existence, insolvency,
appointment of a receiver for any part of the Collateral, assignment for the
benefit of creditors, or the commencement of any proceeding under any bankruptcy
or insolvency law by or against any Debtor.

 

20.              Cure. Nothing contained in this Agreement or any of the other
Security Documents shall be deemed to compel the Secured Parties to accept a
cure of any Event of Default hereunder, if such cure occurs after the Secured
Parties’ acceleration of the Obligations.

 

21.              Remedies. On the occurrence of any Event of Default, and at any
later time, the Secured Parties may declare all Obligations due and payable
immediately and may proceed to enforce payment and exercise any and all of the
rights and remedies provided by the California Uniform Commercial Code as well
as other rights and remedies either at law or in equity possessed by the Secured
Parties. The Secured Parties may require each Debtor to assemble the Collateral
and make it available to the Secured Party Representative at any place to be
designated by the Secured Party Representative that is reasonably convenient to
the Secured Party Representative and such Debtor. Unless the Collateral is
perishable, threatens to decline speedily in value, or is of a type customarily
sold on a recognized market, the Secured Party Representative will give each
Debtor reasonable notice of the time and place of any public sale or of the time
after which any private sale or any other intended deposition of the Collateral
is to be made. The requirements of reasonable notice will be met if the notice
is mailed, postage prepaid, to the address of the Debtor set forth below at
least ten (10) days before the time of the sale or disposition. Expenses of
retaking, holding, preparing for sale, selling, or the like will include the
Secured Party Representative’s reasonable attorneys’ fees and legal expenses,
and all will be included as part of the Obligations and will be secured by this
Agreement. All rights and remedies granted to the Secured Parties hereunder and
under the Security Documents, or otherwise available at law or in equity, shall
be deemed concurrent and cumulative, and not alternative remedies, and the
Secured Parties may proceed with any number of remedies at the same time until
all Obligations are indefeasibly satisfied in full. The exercise of any one
right or remedy shall not be deemed a waiver or release of any other right or
remedy, and Secured Parties, upon or at any time after the occurrence of an
Event of Default, may proceed against any Debtor, at any time, under any
agreement, with any available remedy and in any order.

 

22.              Intellectual Property. In addition to, and without limiting in
any way the granting of the liens hereunder, upon the Event of Default, each
Debtor hereby assigns, transfers, and conveys to the Secured Parties a
nonexclusive license and right to use all trademarks, trade names, copyrights,
patents or technical processes owned or used by such Debtor that relate to the
Collateral, together with any goodwill associated therewith, all to the extent
necessary to enable the Secured Parties to realize on the Collateral and to
enjoy the benefits of the Collateral. This right shall inure to the benefit of
all successors, transferees and assigns of the Secured Parties and their
successors, transferees and assigns, whether by voluntary conveyance, operation
of law, transfer, assignment, foreclosure, deed in lieu of foreclosure or
otherwise. Such license and right shall be granted free of charge without the
requirement that any payment of any kind or nature whatsoever be made to the
Debtor.

 

23.              Termination of Security Interest. The security interest granted
herein shall terminate, and all rights to the Collateral shall revert to the
applicable Debtor, upon the payment in full, or other satisfaction to which the
Secured Parties agree, of all Obligations. Upon such termination each Secured
Party hereby authorizes each Debtor to file any UCC termination statements
necessary to effect such termination and each Secured Party shall, at such
Debtor’s expense, execute and deliver to such Debtor any additional documents or
instruments as such Debtor shall reasonably request to evidence such
termination.

 

24.              Inter Secured Party Rights; Transaction/Applications of
Proceeds.

 

(a)                All Obligations owed to the Secured Parties shall rank in the
order of priority pari passu and pro-rata in proportion to each Secured Party’s
outstanding principal amount of Notes at any given time that a determination
needs to be made of pro-rata holdings. If an Event of Default occurs and any
party hereto collects proceeds pursuant to its rights under any Obligations, the
Secured Party Representative shall be immediately notified and such payment
shall be shared with all of the other Secured Parties as set forth in this
Section 24(a). Notwithstanding anything to the contrary contained in the
Purchase Agreement or any document executed in connection with the Obligations
and irrespective of: (i) the time, order or method of attachment or perfection
of the security interests created in favor of Secured Parties; (ii) the time or
order of filing or recording of financing statements or other documents filed or
recorded to perfect security interests in any Collateral; (iii) anything
contained in any filing or agreement to which any Secured Party now or hereafter
may be a party; and (iv) the rules for determining perfection or priority under
the Uniform Commercial Code or any other law governing the relative priorities
of secured creditors, each of the Secured Parties acknowledges that (x) all
other Secured Parties have a valid security interest in the Collateral and (y)
the security interests of the Secured Parties in any Collateral pursuant to any
outstanding Obligations shall be pari passu with each other and enforced
pursuant to the terms of this Agreement through the Secured Party
Representative. Each Secured Party, severally and not jointly with the other
Secured Parties, shall indemnify, defend, and hold harmless the other Secured
Parties against and in respect of any and all claims, demands, losses, costs,
expenses, obligations, liabilities, damages, recoveries, and deficiencies,
including interest, penalties, and reasonable professional and attorneys’ fees,
including those arising from settlement negotiations, that the other Secured
Parties shall incur or suffer, which arise, result from, or relate to a breach
of, or failure by such Secured Party to perform under this Agreement.

 

(b)               The proceeds of any such sale, lease or other disposition of
the Collateral hereunder or from payments made on account of any insurance
policy insuring any portion of the Collateral shall be applied first, to the
expenses of retaking, holding, storing, processing and preparing for sale,
selling, and the like (including, without limitation, any taxes, fees and other
costs incurred in connection therewith) of the Collateral, then to the
reasonable attorneys’ fees and expenses incurred by the Secured Party
Representative in enforcing the Secured Parties’ rights hereunder and in
connection with collecting, storing and disposing of the Collateral, then to
satisfaction of the Obligations pro rata among the Secured Parties (based on
then-outstanding principal amounts of Notes at the time of any such
determination), and then to the payment of any other amounts required by
applicable law. To the extent permitted by applicable law, each Debtor waives
all claims, damages and demands against the Secured Parties arising out of the
repossession, removal, retention or sale of the Collateral, unless due solely to
the gross negligence or willful misconduct of the Secured Parties as determined
by a final judgment (not subject to further appeal) of a court of competent
jurisdiction.

 

25.              Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Each
Debtor agrees that all proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and the Notes
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the County of
Los Angeles. Each Debtor hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the County of Los
Angeles for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any proceeding, any claim that
it is not personally subject to the jurisdiction of any such court or that such
proceeding is improper. Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such proceeding
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If any party shall commence a proceeding to
enforce any provisions of this Agreement, then the prevailing party in such
proceeding shall be reimbursed by the other party for its reasonable attorney’s
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such proceeding.

 

26.              Parties Bound. This Agreement will binding on and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives, successors, and assigns as permitted by this Agreement.

 

27.              Validity and Construction. If any one or more of the provisions
contained in this Agreement is for any reason held to be invalid, illegal, or
unenforceable, the invalidity, illegality, or unenforceability of that provision
will not affect any other provision of this Agreement, and this Agreement will
be construed as if the invalid, illegal, or unenforceable provision had never
been contained in it.

 

28.              Sole Agreement. The Security Documents constitute the only
agreement of the parties with respect to securing the payment and performance of
the Obligations, and supersede any prior understandings or written or oral
agreements between the parties, respecting the subject matter thereof.

 

29.              Integrated Agreement. The Security Documents shall be construed
as integrated and complementary of each other, and as augmenting and not
restricting the Secured Parties’ rights and remedies. If, after applying the
foregoing, an inconsistency still exists, the provisions of this Agreement shall
constitute an amendment thereto and shall control.

 

30.              Commercial Code Definitions Applicable. All terms used in this
Agreement that are defined in the California Uniform Commercial Code will have
the same meaning in this Agreement as in the California Uniform Commercial Code.

 

31.              Marshaling. The Secured Parties shall not be required to
marshal any present or future collateral security (including but not limited to
the Collateral) for, or other assurances of payment of, the Obligations or any
of them or to resort to such collateral security or other assurances of payment
in any particular order, and all of its rights and remedies hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights and remedies, however existing or
arising. To the extent that it lawfully may, each Debtor hereby agrees that it
will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Secured Parties’ rights and
remedies under this Agreement or under any other instrument creating or
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, such Debtor hereby
irrevocably waives the benefits of all such laws.

 

32.              Notices. All notices, requests, demands and other
communications hereunder shall be subject to the notice provisions of the
Purchase Agreement. All communications shall be sent:

 

If to a Debtor, to: 717 E. Gardena Blvd.

Gardena, CA 90248

Attn: Chief Executive Officer

Facsimile: (818) 992-0202

If to the Secured Parties, to:W-net Fund I, L.P.

12400 Ventura Blvd. Suite 327

Studio City, California 91604

Facsimile: (818) 474-7589

 

or at such other address, e-mail address or facsimile number as the Debtor or
the Secured Party Representative may designate by ten (10) days’ advance written
notice.

 

33.              Expenses. In addition to the rights of the Secured Parties
hereunder, each Debtor hereby agrees to pay on demand all costs and expenses
(including, without limitation, fees, expenses, audit fees, search fees, filing
fees and other client charges of counsel to the Secured Party) incurred by the
Secured Parties in connection with the enforcement of the Secured Parties’
rights, and the collections of all amounts due, under any Security Document, all
of which will be included as part of the Obligations and will be secured by this
Agreement.

 

34.              Indemnity. Each Debtor releases and shall indemnify, defend and
hold harmless the Secured Parties and the Secured Party Representative, and
their officers and designated agents, of and from any claims, demands,
liabilities, obligations, judgments, injuries, losses, damages and costs and
expenses (including, without limitation, reasonable legal fees) resulting from
(a) acts or conduct of such Debtor or under, pursuant or related to this
Agreement and the other Security Documents, (b) such Debtor’s breach, or alleged
breach, or violation of any representation, warranty, covenant or undertaking
contained in this Agreement or the other Security Documents, and (c) such
Debtor’s failure, or alleged failure, to comply with any or all laws, statutes,
ordinances, governmental rules, regulations or standards, whether federal, state
or local, or court or administrative orders or decrees, and all costs, expenses,
fines, penalties or other damages resulting therefrom, unless resulting from
acts or conduct of the Secured Parties constituting willful misconduct or gross
negligence. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER
PARTY TO ANY SECURITY DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY
THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR
TERMINATED UNDER ANY SECURITY DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION
CONTEMPLATED HEREUNDER OR THEREUNDER.

 

35.              Additional Secured Parties. Notwithstanding anything to the
contrary contained herein, if the Borrower issues additional Notes after the
date hereof, any purchaser of such Notes shall become a party to this Agreement
by executing and delivering a counterpart signature page hereto, agreeing to be
bound by and subject to the terms of this Agreement as a Secured Party.

 

36.              Headings. The headings of any paragraph or section of this
Agreement are for convenience only and shall not be used to interpret any
provision of this Agreement.

 

37.              Survival. All warranties, representations, and covenants made
by each Debtor herein, or in any agreement referred to herein or on any
certificate, document or other instrument delivered by it or on its behalf under
this Agreement, shall be considered to have been relied upon by the Secured
Parties, regardless of any investigation made by the Secured Parties or on their
behalf. All statements in any such certificate or other instrument prepared
and/or delivered for the benefit of the Secured Parties shall constitute
warranties and representations by each Debtor hereunder. Except as otherwise
expressly provided herein, all representations, warranties and covenants made by
each Debtor hereunder or under any other agreement or instrument shall be deemed
continuing until all Obligations are satisfied in full.

 

38.              Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties. No Debtor may transfer, assign or delegate any of its duties or
obligations hereunder.

 

39.              No Duty on the Part of the Secured Parties. The powers
conferred on the Secured Parties hereunder are solely to protect their interest
in the Collateral and shall not impose any duty upon them to exercise any such
powers. The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither the
Secured Parties nor any of their officers or agents shall be responsible to any
Debtor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

 

40.              Duplicate Originals; Counterparts. Two or more duplicate
originals of this Agreement may be signed by the parties, each of which shall be
an original but all of which together shall constitute one and the same
instrument. This Agreement may be executed in counterparts (including via
facsimile or digital image format), all of which counterparts taken together
shall constitute one completed fully executed document.

 

41.              Modification; Action of Secured Parties. No modification hereof
or any agreement referred to herein shall be binding or enforceable unless in
writing and signed by the Borrower and a Majority in Interest. Whenever any
action or consent of the Secured Parties is required pursuant to this Agreement,
except as otherwise expressly permitted hereunder, the action or consent of a
Majority in Interest shall constitute the action or consent of the Secured
Parties.

 

42.              Third Parties. No rights are intended to be created hereunder,
or under any related agreements or documents for the benefit of any third party
donee, creditor or incidental beneficiary of any Debtor. Nothing contained in
this Agreement shall be construed as a delegation to the Secured Parties of a
Debtor’s duty of performance, including, without limitation, such Debtor’s
duties under any account or contract with any other person or entity.

 

43.              Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by the Borrower or the transfer to the Secured
Parties of any property should for any reason subsequently be declared to be
void or voidable under any state, federal or other law relating to creditors’
rights, including provisions of any bankruptcy law relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (collectively, a “Voidable Transfer”), and if the Secured
Parties are required to repay or restore, in whole or in part, any such Voidable
Transfer, or elect to do so upon the reasonable advice of counsel, then, as to
any such Voidable Transfer, or the amount thereof that the Secured Parties are
required or elect to repay or restore, and as to all reasonable costs, expenses,
and attorneys fees of the Secured Parties related thereto, the liability of each
Debtor automatically shall be revived, reinstated, and restored and shall exist
as though such Voidable Transfer had never been made.

 

44.              Parol Evidence. This writing is intended by the parties as a
final expression of their agreement and, together with the other Security
Documents, is intended as a complete and exclusive statement of the terms of
their agreement, thereby superseding all oral negotiations and prior writing
with respect to the subject matter thereof. No course of prior dealings between
the parties and no usage of the trade shall be relevant to supplement or explain
the terms or provisions of this Agreement. Acceptance or acquiescence in the
course of performance rendered under this Agreement shall not be relevant to
determine the meaning of this Agreement even though the accepting or acquiescing
party has knowledge of the nature of the performance or opportunity for
objection.

 

(Signature Pages Follow)

 

 
 

In Witness Whereof, the parties have executed this Agreement as of the Effective
Date.

 

Debtors: PHOTOTRON HOLDINGS, INC.

 

 

By: /s/ Craig Ellins

Name: Craig Ellins

Title: Chief Executive Officer

 

 

GROWLIFE, INC.

 

 

By /s/ Craig Ellins

Name: Craig Ellins

Title: Chief Executive Officer

 

 

PHOTOTRON, INC.

 

 

By: /s/ Craig Ellins

Name: Craig Ellins

Title: Chief Executive Officer

 

 

 

 

 
 

In Witness Whereof, the parties have executed this Agreement as of the Effective
Date.

 

Secured Party Representative: W-net Fund I, L.P.

 

 

 

By: /s/ David Weiner

Name: David Weiner

Title: Manager of the General Partner

 

 

Secured Parties: W-net Fund I, L.P.

 

 

 

By: /s/ David Weiner

Name: David Weiner

Title: Manager of the General Partner

 

 

Europa International Inc.

 

 

 

By: /s/ Fred Knoll

Name: Fred Knoll

Title: Investment Manager

 

 

 

 

 
 

In Witness Whereof, the parties have executed this Agreement as of
________________________ ___, 20___ with respect to an Additional Closing (as
defined in the Purchase Agreement) pursuant to Section 2.1(b) of the Purchase
Agreement.

 

Secured Parties:

 

If an Entity:

(Print Entity Name)

 

By (Sign):

Name (Print):

Title (Print):

 

If an Individual:

(Sign)

Name (Print):

 

Email Address of Secured Party: _____________________________________________

Facsimile Number of Secured Party: __________________________________________

Address of Secured Party:

 

________________________________________________

 

________________________________________________

 



 

 

 

 

 

 
 

ANNEX A

 

FORM OF ADDITIONAL DEBTOR JOINDER

 

Security Agreement dated as of March 16, 2012 made by

Phototron Holdings, Inc.

and its subsidiaries party thereto from time to time, as Debtors

to and in favor of

the Secured Parties identified therein (the “Security Agreement”)

 

Reference is made to the Security Agreement as defined above; capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in, or by reference in, the Security Agreement.

 

The undersigned hereby agrees that upon delivery of this Additional Debtor
Joinder to the Secured Parties referred to above (or the Secured Party
Representative on their behalf), the undersigned shall (a) be an Additional
Debtor under the Security Agreement, (b) have all the rights and obligations of
the Debtors under the Security Agreement as fully and to the same extent as if
the undersigned was an original signatory thereto, and (c) be deemed to have
made the representations and warranties set forth therein as of the date of
execution and delivery of this Additional Debtor Joinder. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE UNDERSIGNED SPECIFICALLY GRANTS TO THE SECURED
PARTIES A SECURITY INTEREST IN THE COLLATERAL OWNED BY IT AS MORE FULLY SET
FORTH IN THE SECURITY AGREEMENT AND ACKNOWLEDGES AND AGREES TO THE WAIVER OF
JURY TRIAL PROVISIONS SET FORTH THEREIN.

 

An executed copy of this Joinder shall be delivered to the Secured Parties (or
the Secured Party Representative on their behalf), and the Secured Parties may
rely on the matters set forth herein on or after the date hereof. This Joinder
shall not be modified, amended or terminated without the prior written consent
of the Secured Parties.

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be executed in
the name and on behalf of the undersigned.

 

[Name of Additional Debtor]

 

By: ________________________

Name:

Title:

Address:

 

